                          IN THE UNITED STATES DISTRICT COURT
                                                                                           FILED
                                                                                           OCT 3 0 2018
                            FOR THE WESTERN DISTRICT OF TEXAS
                                                                                            u.s   O1STR(C    CIUR
                                                                                     WESTERt$ DSTRIT OF 1EXAS
                                            WACO DIVISION                            BY

  CLINTON STRANGE
  P1aint
                                                     §
  v.
                                                     §
  GLOBAL VIRTUAL                                     §     CIVIL NO. 6:18-CV- ISO-ADA-JCM
  OPPORTUNITIES, INC.                                §
 Defendant
                                                     §
                                                     §

           ORDER DENYING PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT

           Before the Court is Plaintiff's Motion for Default Judgment. Docket No. 12. The Court has

reviewed the motion, the governing law, and the case file and concludes that Plaintiff's Motion for

Default Judgment should be denied.

           Although Plaintiff has shown that Defendant has failed to file an answer or otherwise appear,

there are other requirements Plaintiff must meet before the Court may enter a default judgment in his

favor against Defendant. For example, a plaintiff must file an affidavit stating whether the defendant

is in military service before a court can issue a default judgment. 50 U.S.C.A.    3931 (West) (formerly

50 App. U.S.C.      521 (b)(1)). In short, obtaining a default judgment is a technical process; therefore,

the Court highly recommends that Plaintiff hire an attorney to assist him in this process. Although the

Court is denying Plaintiff's motion, Plaintiff will have an opportunity to correct his motion and file a

corrected motion for default judgment.

           IT IS THEREFORE ORDERED that Plaintiffs Motion for Default Judgment                              is

DENIED.

           SIGNED this 30th day of October 2018.


                                                         ALAN D ALBRIGH
                                                         UNITED STATES D STRICT JUDGE
